Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 April 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Washington, April 21st. 1806.—
                        
                        Although I have been in the city a week, an unfortunate accident has prevented my waiting upon you hitherto,
                            a blow which I received upon my head from a brick, falling from the scaffolding of the building. I was stunned &
                            senseless for a short time, & have been since so troubled with giddiness, that till yesterday, I could not see to write,—& have not ventured since the accident beyond the square of the Capitol.—Today however I am so much better that I hope
                            to wait upon you tomorrow morning, if congress rises this evening, being unwilling to intrude upon your time while they
                            are sitting.
                        Of the arrival of the Italians I heard only on the 28th. of March, all my letters having been by an error
                            of the postmaster at Wilmington sent onto New York. They are at work, & exhibit the greatest industry & first rate
                            abilities
                  The enclosed was given to me with their other papers yesterday.—With the highest esteem I am faithfully 
                        
                            B Henry Latrobe
                            
                        
                    